Citation Nr: 1821320	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  14-25 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a right hip disability, to include as secondary to service-connected bilateral knee disability.

2.  Entitlement to service connection for a left hip disability, to include as secondary to service-connected bilateral knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Ko, Associate Counsel



INTRODUCTION

The Veteran had active service from April 1987 to May 1988. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the October 2013 VA examination for hip and thigh conditions, the Veteran reported receiving treatment for his hips from his private primary care physician.  Unfortunately, the record does not contain these private medical records.  VA has an affirmative duty to assist claimants obtain relevant records, 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017).  Hence, VA should attempt to locate and associate the outstanding medical records.

Additionally, the October 2013 examination is inadequate to make an informed decision on the Veteran's claim for entitlement to service connection for right and left hip disabilities.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The October 2013 VA examiner opined that it was less likely than not that the Veteran's hip disabilities were due to his service-connected knee disabilities because there were no current hip disabilities.  VA treatment records associated with the record since the October 2013 VA examination show that the Veteran has bilateral hip degenerative joint disease.  Further, while the October 2013 VA examiner also stated that it was not likely that the Veteran's service-connected knee disabilities were severe enough to impact his hips, the examiner did not address whether the Veteran's hip disabilities were aggravated by his service-connected knee disabilities.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013).  Hence, further development is warranted.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding private and VA treatment records for the Veteran's hip disabilities, to include those referenced in the October 2013 VA examination.

2.  After the above is completed, to the extent possible, obtain a supplemental VA opinion.  Provide the claims file, including a copy of this REMAND, to the October 2013 VA examiner, if available for review.  If the October 2013 VA examiner is unavailable, or is unable to render the requested supplemental opinion without examining the Veteran, schedule the Veteran for a VA examination, by an examiner with the appropriate expertise to obtain the answers to the questions posed below.
 
After reviewing the claims file, the examiner should address whether it is at least as likely as not (50 percent probability or greater) that any diagnosed hip disability was caused or aggravated by a service-connected disability, to include the Veteran's service-connected knee disabilities.  

All opinions expressed must be accompanied by a complete rationale.

3.  Thereafter, readjudicate the claims.  If the benefits sought are denied, the Veteran and his representative must be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
DELYVONNE M. WHITEHEAD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




